Title: To Alexander Hamilton from Otho H. Williams, 5 June 1794
From: Williams, Otho H.
To: Hamilton, Alexander



Custom House BaltimoreJune 5th 1794
Sir,

A desperate state of ill health has for a considerable time detached me from the duties of my Office as Collector, but it fortunately happened, upon the receipt of the law laying the Embargo on the 28th of March, that I was able to attend to its immediate execution; I can therefore the more fully of my own knowledge answer your letter of the 26th Ultimo.
All the Vessels belonging to the French Fleet, including the Merchantmen, had cleared out by the 25th of March. They leasurly fell down the river and by the morning of the 28th were actually departed from the district, all except two, I believe, the Ships Bouillon and L’Ardent, which were under way, in sight of, and following the Fleet.
Upon receipt of the Law laying the Embargo I stationed a Detachment of Volunteer Artillery at the entrance of the Harbour with orders to prevent all Vessels destined for foreign ports from departing; And, conceiving that it would be a more ample execution of the law to restrain all those also which might be found within the limits of the district, I immediately ordered the Revenue Cutter to cruise for that purpose.
Inclosed is the report of the Master of the Cutter of the 29th of March which will make up the sum of all the evidence I can give you upon this occasion.
It may be remarked that the Ship Anthony Mangin and the Ship Charles Prince of Hess which cleared out on the 24th & 25th of March, and others which cleared out thereafter did not depart in time, and were consequently detained.
This is probably the last Official letter I shall be able to write to you, at least, for some time. I can however afford you the satisfaction of being informed that Mr Christopher Richmond has excepted the Office of Deputy Collector: and I hope that the publick confidence in him, will be as great as my own.
